In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-546V
                                     Filed: August 7, 2018
                                        UNPUBLISHED


    SKY SORENSEN,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Human
    v.                                                       Papillomavirus (HPV) Vaccine;
                                                             Shoulder Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Andrew Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On April 18, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury caused by the administration
of her September 23, 2016 human papilloma virus (“HPV”) vaccine. Petition at 1;
Stipulation, filed August 7, 2018, at ¶ 4. Petitioner further alleges that she suffered
residual effects of this injury for more than six months and that there has been no prior
award or settlement of a civil action for damages on her behalf as a result of her alleged
vaccine injury. Petition at 3; Stipulation at ¶¶ 4-5. “Respondent denies that the HPV
vaccine caused petitioner to suffer a shoulder injury or any other injury or her current
condition. ” Stipulation at ¶ 6.

       Nevertheless, on August 7, 2018, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

            •   A lump sum of $30,000.00 in the form of a check payable to
                petitioner; and

            •   A lump sum payment of $1,495.37, representing compensation of a
                State of Oregon Medicaid lien, in the form of a check, payable jointly
                to petitioner, Sky Sorensen, and:

                                           PacificSource Health Plans
                                                  PO Box 7068
                                              Springfield, OR 97475
                                         Re: Sky Sorensen 800040196-00

                Petitioner agrees to endorse this payment to PacificSource Health Plans.

Stipulation at ¶ 8. These amounts represent compensation for all items of damages that
would be available under 42 U.S.C. § 300aa-15(a).

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2